PER CURIAM:
En el caso de epígrafe el Departamento de Asuntos del Consumidor (D.A.C.O.) originalmente dictó Re-solución y Orden el día 6 de marzo de 1989. Las querelladas peticionarias Golden Tower Development Corp. y Rexach Construction Co., Inc., solicitaron, en tiempo, reconsidera-ción de la misma ante dicho organismo administrativo. El D.A.C.O. ratificó su decisión original mediante Resolución y Orden de fecha lk de abril de 1989. Las aquí peticionarias acudieron ante el Tribunal Superior de Puerto Rico, Sala de Carolina, en revisión judicial de la determinación adminis-trativa emitida mediante escrito a esos efectos, radicado ante dicho foro el 9 de mayo de 1989.
El tribunal de instancia,(1) mediante sentencia de fecha 23 de junio de 1989, desestimó el recurso de revisión judicial radicado por el fundamento de que la parte peticionaria ha-*746bía radicado el mismo fuera del término de quince (15) días provisto por el Art. 17 de la Ley Núm. 5 de 23 de abril de 1973,(2) 3 L.P.R.A. sec. 341p(a).(3)
Las aquí peticionarias solicitaron la reconsideración de la referida sentencia desestimatoria. No habiendo actuado so-bre dicha moción el tribunal de instancia en el término pro-visto por la Regla 47 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III),(4) éstas acudieron, vía certiorari, ante este Tribunal en revisión de la citada sentencia. Al así hacerlo, le imputaron al foro de instancia haber errado “al desestimar el recurso de revisi[ó]n interpuesto por las querelladas recu-rrentes apoyándose aisladamente en el t[é]rmino provisto en 3 LPRA 341p(a)”. (Énfasis suplido.) Solicitud de revisión, pág. 3.
Mediante Resolución de fecha 24 de agosto de 1989, una sala especial de verano de este Tribunal le concedió término a la parte querellante(5) para que mostrara causa por la cual este Tribunal no debía expedir el auto de certiorari radicado y dictar sentencia revocatoria de la emitida por el foro de instancia en vista “de las disposiciones de la Ley Núm. 170 del 12 de agosto de 1988, la cual establece un término uni-*747forme de treinta (30) días para radicar el recurso de revi-sión judicial”. (Énfasis suplido.) Contamos con el beneficio de las comparecencias tanto de D.A.C.O. como la del quere-llante original ante éí, el Sr. Noé Hernández O’Farril. Pro-cede resolver según lo intimado en la orden de mostrar causa emitida.
I
Conforme se expresa en la exposición de motivos, de la citada Ley Núm. 170 de 12 dé agosto de 1988,(6) conocida como la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico:
Durante las últimas cuatro décadas la política pública del país ha estado inspirada en el desarrollo económico, la justicia social y la eficiencia administrativa. Dicha política pública ha sido instrumentada por una administración pública que ha promovido y facilitado el desarrollo económico y social del país en pocas décadas y a niveles insospechados para un pueblo en desarrollo.
La dinámica de este desarrollo ha requerido la inventiva e imaginación de los administradores públicos en la creación de nuevas estructuras administrativas sin lá debida planificación y uniformidad en el proceso decisional administrativo. Exis-ten en la actualidad alrededor dé ciento veinte (120) departa-mentos, instrumentalidades, administraciones, juntas, ofi-cinas y corporaciones públicas con procedimientos adminis-trativos ad hoc —exclusivos para cada agencia— para regla-mentar el proceso de adoptar reglas, reglamentos, resolucio-nes, órdenes o decisiones.
El Estado Libre Asociado de Puerto Rico carece de uh cuerpo de reglas que pauten y brinden uniformidad a dicho proceso decisional como los que existen al nivel federal, esta-tal y en la totalidad de las jurisdicciones extranjeras. La au-sencia de tal uniformidad produce inestabilidad y confusión a la cuidadanía que vive sujeta a reglamentaciones com-plejas y desconocidas.
*748La medida sistematiza y crea un cuerpo uniforme de reglas mínimas que toda agencia deberá observar al formular reglas y reglamentos que definan los derechos y deberes legales de una clase particular de personas. Contiene, además, otro cuerpo de normas distintas para gobernar las determina-ciones de una agencia en procesos adjudicativos al emitir una orden o resolución que define los derechos y deberes legales de personas específicas.
La legislación establece, además, un procedimiento uni-forme de revisión judicial a la acción tomada por la agencia al adoptar un reglamento o al adjudicar un caso. Dispone, además, para la utilización máxima de procedimientos infor-males antes de agotar la etapa formal decisional.
Esta ley se inspira en el propósito de brindar a la ciudada-nía servicios públicos de alta calidad, eficiencia, esmero, pron-titud, y se aplicará e interpretará liberalmente para alcanzar dichos propósitos con el resguardo de las garantías básicas al debido procedimiento de ley. (Énfasis suplido.) 1988 Leyes de Puerto Rico 825-826.
De una somera lectura de la antes transcrita “ex-posición de motivos” de la citada Ley Núm. 170, resulta meridianamente claro que fue la expresa intención del legislador —al crear o establecer un procedimiento uniforme de revisión judicial, relativo el mismo a la revisión de las decisiones o determinaciones tomadas por las agencias administrativas o departamentos del Estado Libre Asociado de Puerto Rico, a las cuales dicha ley aplica— la de que esta ley prevalezca sobre toda disposición legal, relativa a una agencia en particular, que sea contraria a las disposiciones de la misma.(7)
Un examen de las disposiciones de las Secs. 1.3(a) y 1.4 de la citada Ley Núm. 170,(8) revela que el D.A.C.O. es *749una de las agencias o departamentos del Estado Libre Aso-ciado de Puerto Rico a las que cobija o aplica las disposi-ciones de la referida Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico. Por otro lado, tenemos que la See. 4.2 de la citada Ley Núm. 170,(9) claramente establece que una parte adversamente afectada por una orden o resolución de una agencia cobijada por dicha ley, y que haya agotado todos los remedios pro-vistos por la agencia, “podrá presentar una solicitud de revi-sión ante el Tribunal Superior con competencia dentro de un término de treinta (30) días contados a partir de la fecha de archivo en autos de la copia de la notificación de la orden o resolución final de la agencia”. (Énfasis suplido.)
Forzosa, en consecuencia, es la conclusión de que el recurso de revisión que ante el tribunal de instancia radicaran las aquí peticionarias estaba en tiempo. Ello es así por cuanto no hay duda que el término a aplicar lo es el de treinta (30) días establecido por la antes citada See. 4.2 de la Ley Núm. 170 y no el de quince (15) días dispuesto por el Art. 17 de la Ley Orgánica del Departamento de Asuntos del Consumidor.(10) Los señores jueces de instancia, y lá profesión en general, deberán mantener presente tanto ésta, como las otras disposiciones de la referida Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico en la consideración de futuros recursos de revisión judicial.(11)
*750Por los fundamentos antes expuestos, se expide el auto de “certiorari” radicado y se dictará sentencia revocatoria de la emitida en el presente caso por el Tribunal Superior de Puerto Rico, Sala de Carolina, devolviéndose el caso a dicho foro para procedimientos ulteriores compatibles con lo aquí resuelto.

(1) Hon. Jeannette Ramos Buonomo, Juez Superior.


(2) Ley Orgánica del Departamento de Asuntos del Consumidor.


(3) La citada disposición legal dispone, en lo pertinente, que:
“(a) Cualquier parte adversamente afectada por una decisión en reconside-ración del Secretario o del funcionario que éste designe a tenor con el inciso (d) de la sec. 341e de este título podrá solicitar la revisión judicial de dicha decisión al Tribunal Superior del Estado Libre Asociado de puerto Rico, en la Sala del Tribunal Superior correspondiente a la residencia del perjudicado, mediante un re-curso emitido por el Tribunal a su discreción. La solicitud de revisión deberá ser radicada ante el Tribunal Superior dentro de los quince (15) días a partir de la fecha de la notificación de la referida decisión.” 3 L.P.R.A. sec. 341p(a).


(4) Resulta pertinente señalar que la Hon. Juez Ramos Buonomo, mediante comparecencia ante este Tribunal de fecha 28 de agosto de 1989, informó que ella no actuó sobre la moción de reconsideración radicada por razón de que la misma fue traída a su atención una vez había transcurrido el término que para ello pro-vee la citada Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


(5) La parte querellante la componen el Departamento de Asuntos del Con-sumidor (D.A.C.O.) y el consumidor querellante, Sr. Noé Hernández O’Farril.


(6) 3 L.P.R.A. sees. 2101-2201.


(7) Naturalmente, las disposiciones procesales contenidas en leyes generales o especiales qpa regulan los procedimientos ante las agencias que sean compatibles con el espíritu y el contenido de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico no quedan derogadas.


(8) 3 L.P.R.A. secs. 2102(a) y 2103, respectivamente.


(9) 3 L.P.R.A. see. 2172.


(10) El recurso, en revisión de la decisión de D.A.C.O., fue radicado por las peticionarias ante el tribunal de instancia a los veinticinco (25) días de haber sido emitida la misma.


(11) La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico fue enmendada por la Ley Núm. 43 de 5 de agosto de 1989.